PER CURIAM.
A jury returned a verdict finding defendant guilty as charged of second degree aggravated fleeing and eluding police officers in violation of section 316.1935, Florida Statutes (1999). Defendant was sentenced as an habitual felony offender and this appeal followed. We find no merit to defendant’s claims of error. A statement may be offered to prove a variety of things besides its truth. See Escobar v. State, 699 So.2d 988 (Fla.1997). Key West police had recognized the defendant and were attempting to stop and arrest him upon an outstanding warrant from Sarasota County. We agree with the State that there was no error in the trial court’s admission of evidence as to the reason for the pursuit.
Also, we find no error in the prosecutor’s closing argument, wherein the prosecutor stated: “we are all fortunate that nobody was killed.” The evidence showed the defendant drove in a reckless manner at a high rate of speed through an intersection at lunch hour swerving around a dump truck. This resulted in the defendant’s vehicle crashing into a parked van after which he fled on foot. The prosecutor’s comment was entirely consistent with the evidence.
Accordingly, the order under review is affirmed.